Title: To Thomas Jefferson from George Jefferson, 4 January 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Janr. 4th. 1798.
          
          Mr. Boyce somewhat contrary to my expectation this day took up Mr. Barnes’s draft—I have paid Mr. Walker $103.92. & to an order of Mr. Millers, a part of the sum which you direct to be paid him.
          I am Very respectfully Dear Sir Your Mt. Obt. servt.
          
            Geo. Jefferson
          
        